H. Hamilton, moved that Bouck, the landlord, be admit-*ed to defend this cause. • The motion was founded upon Mr. Bouck s' affidavit, that Seely is his tenant of the locus in quo.- It was not stated, in the affidavit, that the tenant had neglected or refused to appear.
Tiffany, contra, objected, that the landlord could not be admitted to defend alone, unless the tenant first neglected or refused to appear ;(a) and of this opinion was the Court,(b) and a rule was made that Bouck be admitted to defend jointly with Seely.

а) 1 R. L. 443, s. 30.


 Hobson v. Dobson, Barn. 179, and 2 Sell. Pr. 102, S. P.